Citation Nr: 0803134	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-42 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for multiple epidermal 
incision cysts with acne vulgaris (skin disability), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision that denied the 
veteran's claim for an increased rating for a skin condition, 
currently rated as 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2004 statement, the veteran reported that his 
skin disability had worsened since the most recent 
examination, which was conducted in March 2004.  As such, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his skin 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

In addition, in numerous statements, the veteran reports 
receiving regular VA care at the Tuscaloosa, Alabama, VAMC.  
Indeed, in the December 2004 statement, he reiterated the he 
was continuing to receive VA treatment for his skin 
disability at that facility.  The Board observes records of 
his VA care, dated since October 2004, have not been 
associated with the claims folder.  Under the law, VA must 
obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).  For this reason as well, the 
claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records from the Tuscaloosa, 
Alabama, VAMC, dated since October 
2004.

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for a VA 
skin examination to determine the 
nature, extent, severity and 
manifestations of his skin disability.  
The claims folder should be made 
available to and reviewed by the 
examiner, and all indicated tests 
should be performed.  The examiner must 
describe and quantify the areas of 
involvement in terms of (a) the 
percentage of involvement of the entire 
body and (b) the percentage of 
involvement of exposed area affected.  
The examiner should also state whether 
the skin disability is disfiguring to 
the veteran's head, face or neck.  He 
or she must also report whether the 
skin disability requires the use of 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.  The examiner 
should set forth a complete rationale 
for all conclusions in a legible 
report.

3.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

